Exhibit 10(c)
September 25, 2009
Consumers Energy Company
One Energy Plaza
Jackson, MI 49201
Attention: Beverly S. Burger
     Re: Second Amendment to Reimbursement Agreement
     Ladies/Gentlemen:
     Please refer to the Letter of Credit Reimbursement Agreement dated as of
November 30, 2007 (as previously amended, the “Reimbursement Agreement”) between
Consumers Energy Company (the “Company”) and The Bank of Nova Scotia (the
“Bank”). Capitalized terms used but not defined herein have the respective
meanings set forth in the Reimbursement Agreement.
     The Company and the Bank agree as follows:
1. Amendments. Effective as of November 30, 2009, the Reimbursement Agreement
shall be amended as set forth below:
(a) The definitions of “Commitment Amount” and “Expiration Date” shall be
amended in their entirety to read as follows, respectively:
“Commitment Amount” means $30,000,000.
“Expiration Date” means November 30, 2010.
     (b) Schedule 1 shall be deleted in its entirety and replaced by Schedule 1
hereto.
     2. Amendment Fee. In consideration of the amendments to the Reimbursement
Agreement set forth herein, the Company agrees to pay to the Bank, in
immediately available funds on the date of the execution and delivery hereof by
the parties hereto, an amendment fee of $300,000.00.
     3. Confirmation. The Company confirms to the Bank that each Transaction
Document (a) continues in full force and effect on the date hereof after giving
effect to this letter agreement and (b) is the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.
     4. Effectiveness. This letter amendment shall become effective on the date
on which the Bank has received counterparts of this letter amendment signed by
the Company.
     5. Reference in Other Documents. After the date of the effectiveness
hereof, references to the Reimbursement Agreement in any other agreement or
document (including any other Transaction Document) shall be references to the
Reimbursement Agreement as amended hereby.
     6. Miscellaneous. Except to the extent expressly set forth herein, all of
the terms and conditions of the Reimbursement Agreement and the other
Transaction Documents shall remain unchanged and in full force and effect.





--------------------------------------------------------------------------------



 



     6. Counterparts. This letter amendment may be executed in any number of
counterparts and by the parties hereto on separate counterparts, and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same agreement.
     7. Governing Law. This letter amendment shall be a contract made under and
governed by the internal laws of the State of New York.
     Please evidence your agreement to the foregoing by signing and returning a
counterpart of this letter agreement to the Bank.

                  THE BANK OF NOVA SCOTIA    
 
           
 
  By:
Name:   /s/ Thane Rattew
 
Thane Rattew    
 
  Title:   Managing Director    
 
                CONSUMERS ENERGY COMPANY    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                Signature Page to Second Amendment to Reimbursement Agreement

     5. Reference in Other Documents. After the date of the effectiveness
hereof, references to the Reimbursement Agreement in any other agreement or
document (including any other Transaction Document) shall be references to the
Reimbursement Agreement as amended hereby.
     6. Miscellaneous. Except to the extent expressly set forth herein, all of
the terms and conditions of the Reimbursement Agreement and the other
Transaction Documents shall remain unchanged and in full force and effect.
     6. Counterparts. This letter amendment may be executed in any number of
counterparts and by the parties hereto on separate counterparts, and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same agreement.
     7. Governing Law. This letter amendment shall be a contract made under and
governed by the internal laws of the State of New York.
     Please evidence your agreement to the foregoing by signing and returning a
counterpart of this letter agreement to the Bank.

                  THE BANK OF NOVA SCOTIA    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  CONSUMERS ENERGY COMPANY    
 
           
 
  By:   /s/ Laura L. Mountcastle
 
   
 
  Name:   Laura L. Mountcastle    
 
  Title:   Vice President and Treasurer    
 
                Signature Page to Second Amendment to Reimbursement Agreement

SCHEDULE 1
FEES
     Effective on November 30, 2010 and thereafter, the Commitment Fee Rate and
the LC Commission Fee Rate shall be determined pursuant to the table below.

                      Commitment Fee   LC Commission Fee     Specified Rating  
Rate (per annum)   Rate (per annum)
Level 1
  A-/A-/A3   35 bps   125 bps
Level 2
  BBB+/BBB+/Baal   40 bps   150 bps
Level 3
  BBB/BBB/Baa2   45 bps   175 bps
Level 4
  BBB-/BBB-/Baa3   60 bps   225 bps
Level 5
  BB+/BB+/Bal   75 bps   300 bps
Level 6
  <BB/BB/Ba2   100 bps   400 bps

     The “Rating” from S&P, Fitch or Moody’s shall mean (a) at any time prior to
the FMB Release Date, the rating issued by such rating agency and then in effect
with respect to the Senior Debt, and (b) at any time thereafter, the rating
issued by such rating agency and then in effect with respect to the Company’s
senior unsecured long-term debt (without credit enhancement).
     (a) If each of S&P, Fitch and Moody’s shall issue a Rating, the Specified
Rating shall be (i) if two of such Ratings are the same, such Ratings; and
(ii) if all such Ratings are different, the middle of such Ratings.
     (b) If only two of S&P, Fitch and Moody’s shall issue a Rating, the
Specified Rating shall be the higher of such Ratings; provided that if a split
of greater than one ratings category occurs between such Ratings, the Specified
Rating shall be the ratings category that is one category below the higher of
such Ratings.
     (c) If only one of S&P, Fitch and Moody’s shall issue a Rating, the
Specified Rating shall be such Rating.
     (d) If none of S&P, Fitch and Moody’s shall issue a Rating, the Specified
Rating shall be BB/BB/Ba2. 5256000
Schedule 1 to Second Amendment to Reimbursement Agreement

 